DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-18 is/are pending.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al (US2016/0012300) in view of Stam et al (US2006/0106518).

Regarding claims 1 and 6, Tsuruta et al teaches lane a lane specification method for specifying lane regions that are present in an image by a processor, the lane specification method comprising:
	detecting, by the processor, lines from the image;
(Tsuruta et al, Fig. 2, recognize lane boundaries; Fig. 3, multiple lane patterns; “The lane boundary line recognition devices recognize lane boundary lines, for example, solid white lines, dotted white lines, etc., on the roadway from the acquired images. In general, the lane boundary line recognition device extracts edges from the acquired images on the basis of a brightness change in the acquired images”, [0005]; obviously the white line shows higher brightness as brightness peaks; as described in a process as shown in Fig. 2 ([0043-0089]), after detecting the lane boundaries, lanes are recognized by comparing the stored lane information such as “the number of drive lanes”, [0054], width of each drive lane”, [0055], “shape of each lane boundary line such as solid line, dotted line, etc.”, [0056])
	Tsuruta et al does not explicitly disclose but Stam et al teaches:

(Stam et al, Figs. 11-12, [0058-0059], the periodic pixel values of the lane lines may be mathematically expressed with a periodic function)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Stam et al into the system or method of Tsuruta et al in order to accurately identify multi-lanes in a road by detecting pixel value variation profile for identification of multiple lane lines. The combination of Tsuruta et al and Stam et al also teaches other enhanced capabilities.
	The combination of Tsuruta et al and Stam et al further teaches:
selecting, by the processor, a value of the parameter from among candidate values of the parameter, so that the peaks of a pattern corresponding to the selected value best match with the detected lines, among the patterns corresponding to the candidate values;
 specifying, by the processor, ones of the detected lines matching the peaks in the pattern corresponding to the selected value of the parameter, as lane lines representing lane marks sectioning the lanes; and
specifying, by the processor, the lane regions in the image based on the specified lane lines representing the lane marks.
Stam et al, Figs. 11-12, [0058-0059]; since the peaks of periodic pixel values in Fig. 12 correspond to the lane lines in Fig. 11, the pixel scale of x-axis in Fig. 12 can be converted to a distance unit representing the lane width, and the conversion parameter can be the claimed “a parameter”; peaks 1205 and 1215 in Fig. 12 correspond to lane boundaries 1105 and 1115, which defines the lane region; “an expected line width may be compared to an actual line width at a given distance from the controlled vehicle and the algorithm will perform a specific subroutine of subroutines based upon the difference from the expected width compared to the actual width”, [0063]; Tsuruta et al, “The drive lane boundary line candidate extraction unit extracts lane boundary line candidates from the images acquired by the image acquiring unit. The likelihood calculation unit calculates a likelihood of each of the lane boundary line candidates. The drive lane boundary line recognition unit recognizes, as a lane boundary line, the lane boundary line candidate having the likelihood of not less than a predetermined threshold value. The selection unit selects a predetermined number of the lane boundary line candidates having the likelihood of not less than the predetermined threshold value. The drive lane information acquiring unit obtains drive lane information containing a number of drive lanes on the roadway on which the own vehicle drives, and a width of each of the drive lanes. The drive lane specifying unit correlates the image with the drive lane information, and specifies an own vehicle lane on which the own vehicle drives in the drive lanes indicated by the drive lane information”, [0008, 0073]; note that converting the image pixel measurement to length (width) measurement of an imaged object requires pixel/length conversion (“a parameter”) and length scaling (“second parameter”) as necessary steps)

Regarding claims 2 and 7, the combination of Tsuruta et al and Stam et al teaches its/their respective base claim(s).
The combination further teaches the lane specification method of Claim 1, wherein objects in the image are specified by the pattern, the objects sectioning the lanes.
(Stam et al, Figs. 11-12)

Regarding claims 3 and 8, the combination of Tsuruta et al and Stam et al teaches its/their respective base claim(s).
The combination further teaches the lane specification method of Claim 2, wherein the value of the parameter is selected using information obtained based on an appearance pattern of line segments in the image, the line segments including outlines of the objects in the image that section the lanes.
(Stam et al, Figs. 11-12; Tsuruta et al, lanes are recognized by comparing the stored lane information such as “the number of drive lanes”, [0054], width of each drive lane”, [0055], “shape of each lane boundary line such as solid line, dotted line, etc.”, [0056])

Regarding claims 4 and 9, the combination of Tsuruta et al and Stam et al teaches its/their respective base claim(s).
The combination further teaches the lane specification method of Claim 3, wherein the line segments are obtained from the image based on a size of an arena that is present in the image.
Tsuruta et al, lanes are recognized by comparing the stored lane information such as “the number of drive lanes”, [0054], width of each drive lane”, [0055], “shape of each lane boundary line such as solid line, dotted line, etc.”, [0056])

Regarding claims 5 and 10, the combination of Tsuruta et al and Stam et al teaches its/their respective base claim(s).
The combination further teaches the lane specification method of Claim 1, wherein the patterns are further calculated based on a second parameter one of the candidate and the second candidate assuming a number of the lanes that are present in the image.
(Tsuruta et al, lanes are recognized by comparing the stored lane information such as “the number of drive lanes”, [0054], width of each drive lane”, [0055], “shape of each lane boundary line such as solid line, dotted line, etc.”, [0056])

Regarding claims 11 and 12, the combination of Tsuruta et al and Stam et al teaches its/their respective base claim(s).
The combination further teaches the lane specification method of Claim 1, wherein horizontal coordinates of the patterns are synchronized with horizontal coordinates of the image.
(Stam et al, Figs. 11-12; see comments on claim 1)

Regarding claims 13 and 16, the combination of Tsuruta et al and Stam et al teaches its/their respective base claim(s).

(Stam et al, Figs. 11-12, [0058-0059]; since the peaks of periodic pixel values in Fig. 12 correspond to the lane lines in Fig. 11, the pixel scale of x-axis in Fig. 12 can be converted to a distance unit representing the lane width; peaks 1205 and 1215 in Fig. 12 correspond to lane boundaries 1105 and 1115, which defines the lane region; “an expected line width may be compared to an actual line width at a given distance from the controlled vehicle and the algorithm will perform a specific subroutine of subroutines based upon the difference from the expected width compared to the actual width”, [0063]; Tsuruta et al, “The drive lane boundary line candidate extraction unit extracts lane boundary line candidates from the images acquired by the image acquiring unit. The likelihood calculation unit calculates a likelihood of each of the lane boundary line candidates. The drive lane boundary line recognition unit recognizes, as a lane boundary line, the lane boundary line candidate having the likelihood of not less than a predetermined threshold value. The selection unit selects a predetermined number of the lane boundary line candidates having the likelihood of not less than the predetermined threshold value. The drive lane information acquiring unit obtains drive lane information containing a number of drive lanes on the roadway on which the own vehicle drives, and a width of each of the drive lanes. The drive lane specifying unit correlates the image with the drive lane information, and specifies an own vehicle lane on which the own vehicle drives in the drive lanes indicated by the drive lane information”, [0008, 0073]; note that converting the image pixel measurement to length 

Regarding claims 14 and 17, the combination of and Stam et al teaches its/their respective base claim(s).
The combination further teaches the lane specification method of Claim 1,
wherein the mathematical function includes a second parameter which changes positions of the peaks, and
in the selecting of the value of the parameter, the processor also selects a second value of the second parameter from among second candidate values of the second parameter.
(Tsuruta et al, Stam et al, see comment on claim 1; Tsuruta et al, Fig. 6, “the drive lane specifying unit 15 compares, i.e. correlates the image obtained in step S1 with the drive lane information fetched in step S5, and specifies the own vehicle lane, on which the own vehicle 101 drives, from one or more drive lanes indicated by the drive lane information on the basis of the correlation results”, [0059, 0073]; “likelihood calculation unit”, [0079-0082]; the correlation and likelihood estimation usually require scaling the measured lane pattern (converted from pixel values to width units with a conversion parameter as “a parameter” as explained in the comment on claim 1, Stam et al, Figs. 11-12); the scaling factor may be considered as the claimed “a second parameter”); note that converting the image pixel measurement to length (width) measurement of an imaged object requires pixel/length conversion (“a parameter”) and length scaling (“second parameter”) as necessary steps)

Regarding claims 15 and 18, the combination of and Stam et al teaches its/their respective base claim(s).
The combination further teaches the lane specification method of Claim 1, wherein, in the selecting of the value of the parameter, the processor evaluates an output value obtained by inputting positions of the detected lines in the image into the mathematical function with each of the candidate values of the parameter.
(Tsuruta et al, Stam et al, see comment on claim 14)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/5/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 11/5/2020 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/10/2021